Title: Adam Stephen’s Council of War and George Washington’s Comments, 30 October 1756
From: Washington, George
To: 

 

[Fort Cumberland, Md., 30 October 1756;
Winchester, 5 November 1756]

   A Council of War, held at Fort Cumberland October 30th 1756. in pursuance of an order received from Colonel George Washington; agreeable to an order from Governor Dinwiddie; to consult whether it is most for the advantage of His Majesty’s Service, to keep or demolish Fort-Cumberland.
Present.
Lieut. Colo: Adam Stephen, President.

               
                  Capt. Wm Bronaugh
                  }
                  
                  {
                  Capt. Hen. Woodward
               
               
                  Capt. Robt Spotswood
                  
                  Capt. Chas Lewis
               
               
                  Capt. Wm Peachy
                  
                  Lt Peter Steenbergen
               
               
                  Lt Austin Brockenbrough
                  Members
                  Lt James Baker
               
               
                  Lt Mordecai Buckner
                  Ens. Wm Dangerfield
               
               
                  Ensn Edwd Hubbard
                  
                  Ens. Nathl Thompson
               
               
                  Ens. Charles Smith
                  
                  Ens. Jno. Lawson
               
               
                  Ens. Griffin Pert
                  
                  
               
            
In the first place, the particular situation and structure of the Fort was considered—namely, Its being built of stockades about nine feet high above ground and never intended for defence against artillery—That it is commanded by a rising ground about 150 yards N.W. of the stockades, and over-looked by several Hills within cannon-shot; so that no person can move about the place without being seen. This is verified in the instance of a french spy lately taken; who gave an account exactly of the number of Sergeants and Soldiers in the Garrison. That the Barracks are without the Fort; ill-built, & easily set on fire by the enemy; as any number of men can come under the banks of potomac and Will’s Creek, within pistol-shot of the Barracks, and fort itself; without being exposed to a shot from cannon or small arms. That notwithstanding its small strength & situation, it is the only place to the southward of Albany, exposed to an attack from Cannon, as there is no other road for Carriages of any kind, leading thro’ any pass of the Alleghany mountains.

That there is no water to be had, except from the river or creek; to the latter of which there is a subterraneous passage opened lately, but not to be depended upon, without a strong Garrison to defend it. Secondly: As to the situation of Fort Cumberland respecting Virginia in particular, it was considered—That it was a great distance from the inhabitants, and consequently the more difficult to be supplied with provisions, &c. That a strong Fortress with a numerous garrison situated some where toward the head of the waters of patterson’s-creek, wou’d contribute more to the immediate protection of the Frontiers, as that wou’d be nearer the inhabitants, and as near the enemy and warriors paths, much frequented by scalping parties of them, designed against the Virginia frontiers. Thirdly: Upon consideration of the situation of Fort Cumberland, as it regards His Majestys service, and virginia, maryland, and Pennsylvania, in general. It appears, that a strong Fortress near that place, or more advanced towards the enemy, well garrisoned, is absolutely necessary, and wou’d be of the greatest service for the protection of the Frontiers of the three colonies—for the following reasons. 1st The nearer we are to enemy, well supported, the more will they dread our incursions; and we the more easily command the passes of the alleghany mountains. 2ly It appears to us the most imprudent step, to leave the only road fit for wheel-carriages, in the power of the enemy. 3ly—The command of the River Potomack, being one of the principal objects which the enemy has in view on this quarter—is by all means to be guarded—Their being masters of it, wou’d forward their designs, & help them to penetrate more readily into the Heart of the Country. It is to be observed, that it is only about 70 miles land-carriage, from the river of monongehela to this place, & that the advantageous navigation by small craft and battoes, is well known to the french. 4thly—That Fort Cumberland is about 30 miles from Ray’s-town, on the Frontiers of Pennsylvania, thro’ which passes an indian road, much frequented by the enemy, marching against that province, and the Frontiers of Maryland: That it is not much farther from the waters of a creek called the Loyal Hanan, alias, Camihony; upon which lies the common hunting ground of the Indians as they march to and return from war—That the infesting these roads and interrupting them thereabouts wou’d contribute

most of all to the protection of the three provinces, next to making incursions into the enemys country, and going against their Towns.
It has likewise been considered, that the moving the Guns, &c. from Fort Cumberland to Winchester would raise the spirits of the Enemy, and encourage them to make a vigorous attack upon some of the small Forts, and the Inhabitants of the Branch—That it wou’d be leaving every thing to chance, and running the greatest risque of losing all, to move them to any other place on the frontiers, before provision is made for reception of the Stores, and mounting of the cannon. In case they are removed to Winchester, there is the greatest reason to think, that the whole South-Branch Settlement will break up, and that the neighbourhood of Winchester, nay even to the blue-ridge of mountains, will in a short time be as much depopulated, as the neighbourhood of Fort Cumberland is at present. After a deliberation of two days on the above circumstances—the Question being proposed—What was most advisable to be done? It was unanimously agreed as follows; vizt That being sensible of the great advantages of a strong Garrison in Fort Cumberland, or at a place further to the westward; to His majestys Service—that Garrison with equity to be supported and maintained by the three provinces as it would contribute equally to the protection of all, and be of the greatest service, in case of an expedition carried on from potomack to Ohio in the Spring. Fort Cumberland and the Store-houses there wou’d be particularly useful; but in the mean time, to pretend to mention a Fort most exposed to an attack of any on the continent, with a Garrison of 160 men, and the place not proof against cannon, would be ridiculous & absurd.
The matter being of so great importance, it is possible, that on a just representation of circumstances, His Excellency, The Right Honble The Earl of Loudon, will give orders about strengthening His majestys Fort at Wills-Creek and reinforcing the Garrison; so as to make it useful in covering the frontiers of the three provinces. We also are of opinion, that as the designs of the Enemy against this place may be retarded for some time, by the late capture of a couple of their Spies; and that their intelligence received from Deserters will be rendered of less effect, from the pulling down the Redoubt, and erecting a sort of

 in another place—That it is most advisable to apply to Colonel Washington for an immediate reinforcement to the Garrison—That some of the most valuable Stores, not immediately useful for the defence of the Fort, be removed to Winchester—That the works begun for the strengthening the Fort, by orders of the Commandant, upon hearing the Enemy were on their march against it, be continued—and that we defer giving our Judgment with respect to keeping or demolishing Fort-Cumberland—the only fort belonging to His Majesty on this Quarter—and desire that our consideration of the case, and narration of circumstances, be transmitted to Governor Dinwiddie, to whom, or to His Excellency, the Right Honble the Earl of Loudon, we leave the decision of the fate of Fort Cumberland—Resolving in the mean time to maintain it as far as lies in our power, until we receive Orders on that head, begging that we may do so as soon as possible: Having certain intelligence of the enemys designs against us, as soon as it shall be in their power to attack us.
Remarks on the Council of War Vizt
Upon receiving Orders from His Honour Governor Dinwiddie to hold a Council of war upon the necessity of continuing or discontinuing Fort Cumberland—I immediately directed Lt Col. Stephen (it being impracticable to attend myself, while absent on a tour reviewing the southern frontiers) to summon the Officers of that Fort, and the neighbouring Garrisons to take the affair into their serious consideration. Their Sentiments in my opinion are fully & impartially delivered on the other side; both in respect of its condition, situation & importance, as respecting Virginia, and the provinces of Pennsylvania & maryland in general. The situation of Fort Cumberland is extremely unsuitable for defence, and in no ways fit for fortification—and a fort some-where in that neighbourhood rather more advanced to the westward, well fortified and strongly garrisoned, wou’d contribute much to the mutual safety & interest of these three Colonies—Because it secures the only gap of the Alleghany at present made passable for wheel-carriages, and which wou’d forward an Expedition to the Ohio. Now, wou’d the three Colonies consent to furnish proportionable supplies for so beneficial and salutary a design—I shou’d think it highly

expedient to mantain that pass by erecting a Fortress of strength towards the Little-Meadows, in advance to the Enemy; which wou’d give us yet more advantages, and Fort-Cumberland wou’d still answer its present purposes, without attempting its improvement while covered by the other. Or should Virginia herself take the weight of this Enterprize—or could it be accomplished by any means whatever, I shou’d be extremely fond of the expedient. But to view Fort Cumberland in its present defenceless posture, relative to Virginia in particular, and at this gloomy juncture of affairs—I can not entertain very favourable sentiments of supporting it for these reasons vizt—1st ’Tis evident the maryland assembly have given up all their lands above the Tonollaways, by building Fort-Frederick below—ordering in the Inhabitants above—and withdrawing their Troops from Fort Cumberland. From them we may expect small succours—and what hope we may have of Pennsylvanias aid towards this salutary purpose; I am yet to learn. They have large & extensive frontiers, and have hitherto acted on the Defensive.
2ly—Fort Cumberland lying in the province of Maryland, & remote from our Settlements, can of course contribute little to their protection; without a numerous garrison is kept therein to detach strong parties to reconnoitre at a distance, and way-lay the enemy almost at their own homes; as there are various paths that lead to the inhabitants, without coming near Fort Cumberland.
3ly Fort Cumberland being in maryland, it prevents a great part of our Force from acting there; in consequence of an Act of Assembly, prohibiting those Troops to march out of the Colony. These forces, thus restricted, are to be discharged the 1st December; by which means not only Fort Cumberland, but many other places will be rendered so weak (without immediate supplies; and how easily these are obtained, I appeal to sad experience!) that their conquest wou’d be easy, if attempted. Lastly—As to the works—they are already well described, as quite insufficient to resist a common swivel; and must require new improvement, if continued; which wou’d be better bestowed on a new and more suitable situation: and without the Conjunction of the two provinces to carry on this proposal, it wou’d be next to impossible for Virginia (which has hitherto defrayed the charge, and refuses any further supplies for that purpose)

to maintain and support His Majestys fort under their present feeble force. For, by putting a Garrison there of strength requisite to defend it, and keep up the difficult communication with the inhabitants at so great a distance; wou’d employ more than half our men, and of consequence unguard the rest of our frontiers.
As to the Address of the council to me for a reinforcement—they must have known that it was out of my power to grant it. The Garrison at that place was appointed in consequence of a former council of war; and a large proportion of our force allotted to act on the defensive there. whilst the remainder were divided for the protection of other places; which wou’d be equally unadvisable to leave open and exposed.
Upon the whole; were it at any other time than this—knowing the weakness of our strength—doubting the assistance of our neighbours—and dreading the consequence of leaving the place longer exposed, altho’ great part of the Stores is already removed: I shou’d vote for demolishing it. But the affair being of great importance, I only offer my sentiments; and submit to his Honor the Governor, and the approaching Assembly, for a determination of the case.

G:W.
November 5th 1756    

